Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being obvious over the Geophysics article to Al-Saleh et al (Migration velocity analysis using traveltime wavefield tomography) when taken in view of the PG-Publication to Jaiswal et al (‘053) and Levin (‘527) or Pica (‘266) and Lu et al (‘124), Nealon et al (‘367) or Thore (‘461).
 	The article to Al-Saleh et al discloses a method and system for producing a seismic image of the geological structure having a subsalt layer.  As noted in the abstract, the method includes obtaining subsalt seismic data, determining a transmitted wavefield, updating a velocity model using the transmitted wavefield and tomography and producing a seismic image of the geological structure using the updated velocity model.
 	The differences between independent claims 1, 8 and 15 and Al-Saleh et al are (a) Al-Saleh does not claim the step of processing the obtained data to determine 
	Per difference (a), Jaiswal et al teaches (see paragraphs 0064, 0091) that it is conventional processing to determine stacked data, the processing based on a maximum (optimal) stack response, where the maximum stack includes continuity and/or geologic significance (geological basis).
 	Per difference (b), Levin teaches (see col. 10, lines 8-27) that while using migration techniques, prestack seismic data can be easily contaminated by edge effects and other coherent artifacts.  On the other hand, poststack data is really dense and migration techniques applied to poststack seismic data is advantageous over applying such migration techniques to prestack data.  Further, Pica teaches (see col. 4, lines 58-64) that poststack imaging techniques increase the signal–to-noise ratio of seismic data and reduces the number of seismic traces to be processed over prestack seismic data.
	Per difference (c), Lu et al (See paragraph 0091), Thore (col. 1, lines 7-16 and col. 6, lines 35-37) and Nealon et al (paragraphs 0034, 0039) each teaches that seismic images commonly enable an interpreter to select locations with the greatest probability of having petroleum accumulations where a well would normally then be drilled.

 	Per claims 2, 9 and 16, see either Pica or Levin.
	Per claims 3, 5-7, 10, 12-14 and 18-20, see the entire article to Al-Saleh et al.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on all the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl